Exhibit 10.1

AMENDMENT #1 TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

AMENDMENT #1 dated as of August 6, 2010 (this “Amendment”) to AMENDED AND
RESTATED EMPLOYMENT AGREEMENT by and between tw telecom holdings inc., a
Delaware corporation (“Company”), and John Blount (the “Executive”).

WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement dated December 12, 2008 (the “Prior Agreement”).

WHEREAS, the Board of Directors of the Company (the “Board”) and Executive have
determined that it is in the best interests of the Company and its stockholders
to amend the Prior Agreement.

NOW, THEREFORE, the Prior Agreement is hereby amended as of the date first
written above as follows:

Section 1. Section 1(a) of the Prior Agreement is hereby amended to read in its
entirety as follows:

(a) Employment Period. The Company hereby agrees to continue to employ the
Employee, and the Employee hereby agrees to continue to serve the Company,
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the three year anniversary thereof (the
“Employment Period”); provided that, on such three year anniversary of the
Effective Date and each two year anniversary of such date thereafter (such date
and each two year anniversary thereof, the “Renewal Date”), unless previously
terminated in accordance with the provisions of Section 3 hereof, the Employment
Period shall be automatically extended so as to terminate two years from such
Renewal Date, unless, at least sixty (60) days prior to the Renewal Date, the
Company shall give notice to the Employee that the Employment Period shall not
be so extended.

Section 2. Except as amended hereby, the Prior Agreement shall remain in full
force or effect. All references in the Prior Agreement to “the Agreement” or
“this Agreement” will refer to the Prior Agreement as amended by this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

John Blount /s/ John Blount tw telecom holdings inc. By    /s/ Larissa Herda

Name: Larissa Herda Title:   Chairman, Chief Executive Officer and President

 

2